United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2318
                                  ___________

United States of America,              *
                                       *
              Appellee,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Jesse Ball, also known as Junior,      * Eastern District of Missouri.
                                       *
              Appellant.               *    [UNPUBLISHED]
                                  ___________

                         Submitted: November 28, 2001
                             Filed: November 30, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Jesse Ball appeals the district court’s1 denial of his 18 U.S.C. § 3582(c)(2)
sentence-reduction motion. Having carefully reviewed the record and the parties’
submissions on appeal, we conclude that Amendment 599 to the U.S. Sentencing
Guidelines does not apply to Ball. Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B.




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-